In the

United States Court of Appeals
               For the Seventh Circuit

Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948

M ARLITA T HOMAS,
                                                    Plaintiff-Appellee,
                                  v.

C OOK C OUNTY S HERIFF’S D EPARTMENT,
A LEX S ANCHEZ, JESUS F ACUNDO,
T ERRENCE T OOMEY, and C OOK C OUNTY,

                                             Defendants-Appellants.


            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 04 C 3563—Ruben Castillo, Judge.



   A RGUED D ECEMBER 9, 2008—D ECIDED D ECEMBER 1, 2009




 Before F LAUM, W OOD , and W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Norman Smith, a thirty-two
year-old pretrial detainee, arrived at Cook County Jail on
April 24, 2004, and died less than a week later from
pneumococcal meningitis. His mother, Marlita Thomas,
sued Cook County, the Cook County Sheriff, and a
number of correctional employees, under 42 U.S.C. § 1983,
2       Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

alleging that the defendants violated her son’s constitu-
tional rights by failing to respond to his serious medical
needs. At trial, a number of Smith’s fellow inmates
testified that Smith’s condition rapidly deteriorated
while prison officials turned a blind eye. The jury
agreed with this assessment. It returned a verdict in
Thomas’s favor and awarded damages in the amount of
$4,450,000 against Cook County, the Sheriff, and three
individual officers. The district court denied the defen-
dants’ motion for judgment as a matter of law and the
defendants now appeal. Specifically, they challenge the
sufficiency of the evidence supporting each of the jury’s
liability determinations, the trial court’s evidentiary
rulings, and the jury’s compensatory damages calculation.
   We conclude that the jury had sufficient evidence to
impose liability against the officers for their deliberate
indifference to Smith’s medical needs. The same is true
for Cook County, as the evidence against it was suf-
ficient for a reasonable jury to conclude that the County
had a widespread policy of disregarding detainees’
medical requests. We do not find sufficient evidence,
however, to hold the Sheriff liable. The causal connection
between the Sheriff’s policies and practices and Smith’s
death is tenuous in light of the jury’s finding that individ-
ual correctional officers deliberately disregarded Smith’s
medical needs. Nonetheless, the Sheriff’s absence as a
liable party does not affect the jury’s compensatory
damage award. The parties are jointly and severally
liable for the entire award, which measures the amount
required to compensate the plaintiff for her indivisible
harm, and the Sheriff only added an additional source
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948       3

from whom the plaintiff could collect. That the Sheriff is
no longer liable does not limit the amount of damages
to which the plaintiff is entitled.
  Nor is the amount affected by the jury’s improper
allocation among defendants. Because we presume that
jurors follow the instructions given, we must interpret
the jury verdict to be consistent whenever possible. As
a result, we interpret the jury’s allocation in this case
as an attempt to split the total damages among the defen-
dants, rather than an effort to issue duplicate awards
for the same injury. We also do not find a $4,000,000-plus
damage award for constitutional violations that resulted
in death to be excessive.
  Finally, none of the defendants’ evidentiary challenges
warrant a reversal. Although we are somewhat troubled
that the jury only heard the deposition testimony of a
key witness and did not have the opportunity to assess
his credibility on the witness stand, the district court’s
decision to admit the testimony was not an abuse of dis-
cretion. And even if it was, corroborating live testimony
from other witnesses, along with the defendants’ opportu-
nity to cross-examine during the deposition, render its
admission harmless. Therefore, we affirm the district
court’s order denying the officers and Cook County’s
motions for judgment as a matter of law and for a new
trial. But we reverse its judgment denying the Sheriff’s
motion, and remand with instructions to enter judg-
ment in the Sheriff’s favor.
4      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

                  I. BACKGROUND
  The Cook County Department of Corrections (“CCDOC”)
maintains a procedure for examining inmates’ health and
a system designed to ensure that inmates receive appro-
priate medical care while incarcerated. Upon arrival at
Cook County Jail, each inmate must undergo a medical
examination conducted by medical personnel from
Cermak Health Services of Cook County (“Cermak”),
which runs the health service for detainees at Cook County
Jail. Beyond the initial intake procedure, Cermak provides
additional medical services to inmates as needed. Each
day, a Cermak medical technician is required to visit
the tiers, where the inmates reside, and dispense med-
ication, respond to inmate complaints, and collect
medical request forms. The technicians then record, in
daily contact sheets, the medications dispensed during
their rounds, the medical request forms collected, and any
other pertinent information, including reports of inmate
sickness. In addition, Cermak maintains an infirmary,
mental health facility, lab, pharmacy, and emergency
room staffed by physicians, all onsite and within close
proximity to the inmates.
  For a number of reasons, this system did not always
function as it should. First, the Supervisor for Cermak’s
medical technicians (“CMTs”) acknowledged that Cermak
had experienced problems with CMTs not picking up
medical request forms every day. Some CMTs did not
have the keys to access the lockbox where inmates de-
posited their completed medical request forms.
Others simply failed to fill out or turn in their daily
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948       5

contact sheets. Further, a number of correctional officers
reported that Cook County Jail was severely under-staffed.
The officers, who were employed by the Cook County
Sheriff, kept daily logs in which they often made refer-
ences to the dangers associated with cross-watching—a
practice that required one officer to watch two tiers at
the same time. One officer noted that cross-watching
created a “major security risk.” Another complained
that he “[could] not be on both tiers at [the] same time.”
As a result of the under-staffing and cross-watching in
Cook County Jail, officers could not perform physical
security checks with the frequency required by Sheriff
department policy. Also, with fewer officers on duty,
CMTs were, at times, unable to gain access to the tiers
to complete their rounds.
   The plaintiff alleged that her son, Norman Smith, fell
through the cracks created by the systemic problems in
CCDOC. Smith’s tragic story began on April 23, 2004
when Chicago police officers arrested him for possession
of a controlled substance. The next day, he arrived at
Cook County Jail, the facility where he was to remain
until his trial date. Smith underwent the typical intake
routine, which included a chest X-ray, blood pressure
screening, psychological screening, and a review of his
medical history. Those tests only revealed elevated
blood pressure, for which Smith received a week’s
supply of medication. However, according to Smith’s cell
mate, Carlos Matias, Smith demonstrated symptoms of
illness on the first day he arrived. Matias testified in
his deposition that Smith appeared to be dizzy, began
vomiting, and asked Matias to initiate a medical request
for him.
6      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

  Other detainees, along with Matias, testified to
the rapid deterioration in Smith’s condition through
the week. For instance, Smith’s other cell mate, Tyrrell
Mitchell, testified that Smith was vomiting for three to
four days before Mitchell was released Thursday, April 29,
2004, and that he wasn’t able to hold down any food or
maintain conversations with his cell mates. Matias also
testified that by Wednesday, April 28, 2009, Smith could
no longer walk on his own. Instead, Matias would drag
Smith outside of his cell where he remained on the
floor. Several inmates claimed to have filled out medical
request forms on Smith’s behalf. Others testified that
they complained directly to correctional officers and
medical technicians on duty at the time, and a few even
witnessed or helped Smith fill out his own medical
request forms. None of the inmates received a response
to these requests.
  Early Friday morning, April 30, 2004, Matias awoke to
find Smith convulsing on the floor in his cell. He alerted
Alex Sanchez, who was the officer on duty at the time,
and Sanchez contacted his supervisor, Sergeant James
Monczynski. However, the plaintiff contended that sig-
nificant delays prevented him from receiving immediate
care. First, Sergeant Monczynski did not arrive at the
cell until about a half hour after Officer Sanchez notified
him of Smith’s condition. Next, Sergeant Monczynski
contacted a Cermak paramedic, who was located in
an adjacent building connected by a courtyard, and the
plaintiff alleged that it took another half hour for the
paramedic to arrive. The plaintiff also claimed that the
paramedic spent a half hour in the tier office looking
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948        7

for Smith’s I.D. before he called the other Cermak para-
medics.
  The delays allegedly continued as the paramedics
did not have the manpower to lift Smith up the stairs in
a gurney. So they waited at the top of the stairs. Fortu-
nately, a few inmates intervened, carried Smith to the
gurney, and the paramedics wheeled him out. Smith
died later that morning. The Cook County medical exam-
iner determined that he suffered from pneumococcal
meningitis, a particularly deadly form of the disease.
  Based on these events, Marlita Thomas, Smith’s
mother, sued a number of individual correctional em-
ployees, the Cook County Sheriff, and Cook County
under 42 U.S.C. § 1983 for violating Smith’s constitutional
rights by ignoring his serious medical needs, along with
other state law claims. After a two-week trial, the jury
returned a verdict against Cook County, the Sheriff, and
Officers Facundo, Sanchez, and Toomey for a total of
$4,450,000 in compensatory damages. On the verdict
forms, the jury allocated $3,000,000 of the damage
award against Cook County, $1,000,000 against the
Sheriff, $150,000 against the individual defendants col-
lectively for the § 1983 claim, and $300,000 against the
individual defendants collectively for the wrongful
death and survival claims. The district court ordered a
remittitur of the award from $4,450,000 to $4,300,000,
but denied the defendants’ motions for judgment as a
matter of law or for a new trial. The defendants appeal
these denials and also challenge the damage award.
8       Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

                       II. ANALYSIS
  Following the jury verdict, the defendants filed a
motion for judgment as a matter of law under Federal
Rule of Civil Procedure 50(b), or, in the alternative, for
a new trial under Rule 59. In that motion, the defendants
argued that the evidence was insufficient to support
both individual and municipal liability under Monell v.
Department of Social Services of New York, 436 U.S. 658 (1978).
We review de novo the district court’s denial of
judgment as a matter of law, but we do not weigh
evidence or assess the credibility of witnesses. Walker v. Bd.
of Regents of Univ. of Wis. Sys., 410 F.3d 387, 393-94 (7th
Cir. 2005). Instead, we draw all reasonable inferences in
favor of the nonmoving party. Tart v. Ill. Power Co., 366
F.3d 461, 478 (7th Cir. 2004). “Our job is to assure that the
jury had a legally sufficient evidentiary basis for its
verdict,” Houskins v. Sheahan, 549 F.3d 480, 493 (7th Cir.
2008) (quoting Filipovich v. K & R Express Sys., Inc., 391
F.3d 859, 863 (7th Cir. 2004)), and the “verdict must stand
unless the officers can show that no rational jury could
have brought in a verdict against [them].” Von der Ruhr v.
Immtech Intern., Inc., 570 F.3d 858, 866 (7th Cir. 2009)
(internal quotation marks omitted).


A. Verdict Against Individual Officers
  The individual defendants, Officers Facundo, Toomey,
and Sanchez, first challenge the jury verdict finding
them liable under 42 U.S.C. § 1983 for violating Smith’s
constitutional rights. The officers argue that the verdict
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948              9

was not supported by evidence or law because the offi-
cers’ actions represent “inadvertence” at the most. Relying
on Palmer v. Marion County, 327 F.3d 588, 592 (7th
Cir. 2003), the officers claim that the plaintiff must dem-
onstrate both subjective knowledge and intentional
disregard of the risk to the inmate’s safety. See also
Collins v. Seeman, 462 F.3d 757, 761 (7th Cir. 2006).
  A prison official violates a prisoner’s Eighth Amend-
ment rights, and, in this case, due process rights, when he
displays deliberate indifference to a serious medical
need.1 Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008)
(citing Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005)). To
establish such a violation, the plaintiff must first demon-
strate that the condition was objectively serious. Hayes,
546 F.3d at 522. An objectively serious medical condition
is one that “has been diagnosed by a physician as man-
dating treatment or one that is so obvious that even a
lay person would perceive the need for a doctor’s atten-
tion.” Id. Next, the plaintiff must show that the official
“acted with a sufficiently culpable state of mind.” Id. This
inquiry has two components. The official must have


1
   The inmate in this case was a pretrial detainee. The Eighth
Amendment, which prohibits cruel and unusual punishment,
only applies to convicted prisoners, but we have held that
pretrial detainees are entitled, under the Fourteenth Amend-
ment’s due process clause, to the same basic protection. Williams
v. Rodriguez, 509 F.3d 392, 401 (7th Cir. 2007). As a result, we
apply the same legal standard to a claim alleging deliberate
indifference to an inmate’s medical needs, whether filed
under the Eighth or Fourteenth Amendment. Id.
10      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

subjective knowledge of the risk to the inmate’s health
and also must disregard that risk. Collins, 462 F.3d at 761.
The officers do not contest that Smith suffered from a
serious medical condition. Instead, they argue that the
evidence was insufficient to establish that they both
knew of and disregarded the risk of harm.
  A brief overview of the record reveals testimony describ-
ing in detail Smith’s condition on the days leading up
to his death. A number of witnesses reported that Smith
was vomiting, coughing and exhibiting other signs of
serious illness including nausea and lethargy. A fellow
inmate reported that on April 29, 2004, the day when
all three officer defendants were working, Smith was
“coughing a lot, running back and forth to the bathroom,
throwing up, just laying on the floor, not moving, not
eating . . . .” . Another inmate reported that Smith was
lying on the floor in front of the cell—which would
have placed him in the direct path of the officials when
performing their rounds. Inmates testified that they
complained or heard others complain to officers about
Smith’s condition during all three shifts: 7a.m.-3p.m.,
3p.m-11p.m., and 11p.m.-7a.m., that were covered by
Officers Facundo, Toomey, and Sanchez respectively.
Finally, Officer Toomey testified that he saw Smith
that day, and, at one point, saw him lying in front of
his cell.
  Circumstantial evidence can be used to establish sub-
jective awareness and deliberate indifference, Hayes, 546
F.3d at 524, and the examples above are just a few
excerpts of testimony that placed a visibly ill Smith
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948       11

within plain view of the officers on duty the day before
he died. The evidence suggests that the officers were
aware of the risk to Smith’s health, either from the in-
mates’ complaints, or from his visible symptoms, Farmer
v. Brennan, 511 U.S. 825, 522 (1970) (“[A] factfinder
may conclude that a prison official knew of a sub-
stantial risk from the very fact that the risk was obvi-
ous.”), and their failure to act could have led a jury to
find that they ignored this risk.
   As we stated earlier, we do not reweigh the evidence
nor do we substitute our own credibility determinations,
so we cannot accept the officers’ invitation to ignore
the inmates’ testimony. The officers do not explain why
the evidence, which clearly supports a finding of sub-
jective knowledge, is legally insufficient. They only
argue that it is “conflicting and specious.” This is an
argument better suited for cross-examination and closing
statements than appellate review. When faced with
conflicting, or even inconsistent testimony, the jury is
free to believe one side over another. See Taylor v.
Bradley, 448 F.3d 942, 951 (7th Cir. 2006); Allen v. Chi.
Transit Auth., 317 F.3d 696, 703 (7th Cir. 2003). And when
the plaintiff’s witnesses here provided conflicting testi-
mony, the officers had the opportunity to, and did, bring
it to the jury’s attention. Ultimately, the inconsistencies
the officers press seem slightly exaggerated as most of the
inmates presented the same basic story: Smith was very
ill, the three guards on duty on April 29 knew about it,
12      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

and they did nothing.2 As such, we find no error in the
district court’s decision to deny the officers’ motion
for judgment as a matter of law.


B. Verdict Against Cook County
  At trial, the plaintiff alleged that the following
unofficial customs or practices caused the constitutional
harm and subsequent death of her son: the failure to
have a system in place to allow for prompt review of
inmates’ medical requests, the practice of severely under-
staffing correctional officers, and the failure to fix the
broken video monitors in Cook County Jail. The jury
ruled in the plaintiff’s favor and entered a verdict
against both Cook County and the Sheriff. Any one of the
alleged policies or practices may support a judgment
against a governing body. Cook County, however, con-
tends that the verdict cannot stand as a matter of law. It
argues that the district court should have directed a
verdict in its favor after all of its employees were
acquitted, and that it cannot be held liable for the
actions of the Sheriff’s officers. The Sheriff and the
County also dispute whether the evidence supports the
grounds upon which the jury found them liable. So the
questions we address are whether the plaintiff presented



2
  For example, Smith’s cell mate, Tyrrell Mitchell, testified
that Smith was vomiting for three to four days before his
release and that he was not able to hold down any food or
maintain conversations.
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948           13

sufficient evidence of a widespread custom or practice,
and, if so, whether the County can be held liable.
  A local governing body may be liable for monetary
damages under § 1983 if the unconstitutional act com-
plained of is caused by: (1) an official policy adopted and
promulgated by its officers; (2) a governmental practice
or custom that, although not officially authorized, is
widespread and well settled; or (3) an official with
final policy-making authority. Monell, 436 U.S. at 690;
Valentino v. Vill. of S. Chi. Heights, 575 F.3d 664, 674 (7th
Cir. 2009). To demonstrate that the County is liable for
a harmful custom or practice, the plaintiff must show
that County policymakers were “deliberately indifferent
as to [the] known or obvious consequences.” Gable v. City
of Chi., 296 F.3d 531, 537 (7th Cir. 2002). In other words,
they must have been aware of the risk created by the
custom or practice and must have failed to take appro-
priate steps to protect the plaintiff. Id. Therefore, in situa-
tions where rules or regulations are required to remedy
a potentially dangerous practice, the County’s failure
to make a policy is also actionable. See Sims v. Mulcahy,
902 F.2d 524, 543 (7th Cir. 1990) (quoting Jones v. City of
Chi., 787 F.2d 200, 204-05 (7th Cir. 1986)).
  We do not adopt any bright-line rules defining a “wide-
spread custom or practice.” As we stated in Cosby v.
Ward, there is no clear consensus as to how frequently
such conduct must occur to impose Monell liability,
“except that it must be more than one instance,” 843
F.2d 967, 983 (7th Cir. 1988), or even three, Gable, 296
F.3d at 538 (“[T]hree incidents where vehicle owners
14      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

were erroneously told that their vehicles were not at
Lot 6 do not amount to a persistent and widespread
practice.”) (internal quotation marks omitted). But the
plaintiff must demonstrate that there is a policy at issue
rather than a random event. This may take the form of
an implicit policy or a gap in expressed policies, Phelan v.
Cook County, 463 F.3d 773, 790 (7th Cir. 2006) (citing
Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005)), or
“a series of violations to lay the premise of deliberate
indifference.” Palmer, 327 F.3d at 596 (citation omitted).
Beyond these threshold requirements, the jury must make
a factual determination: whether the evidence demon-
strates that the County had a widespread practice that
caused the alleged constitutional harm. See Woodward v.
Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 928 (7th Cir. 2004).
  The plaintiff presented evidence to identify the wide-
spread Cook County customs or practices that caused
Smith’s death. Beginning with the widespread practice
of failing to review inmates’ timely filed medical
requests, the supervisor for Cermak’s CMTs, Woodroe
Winfrey, testified that medical request forms were not
collected every day. The request forms were placed in a
locked box, to which, at the time of Smith’s death,
many CMTs did not have keys. Further testimony sug-
gested that many CMTs had not been told how to
obtain keys to the lockboxes, that some CMTs were not
turning in their daily encounter forms (which would
disclose whether they collected medical request forms),
and that Cermak did not have a reporting system for
informing supervisors when CMTs failed to make their
daily rounds. Jean Kiriazes, Cermak’s director of con-
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948      15

tinuous quality improvement and risk management,
testified that she was aware the medical request forms
were not collected each day, partly because guards were
not available to allow the CMTs on the tier. A number
of Cermak employees testified to, and other evidence
corroborated, the practice of not retrieving medical re-
quests on a daily basis, including on April 29, 2004, the
day before Smith died. We are not dealing with an
isolated act of an individual employee, which would be
insufficient to establish a widespread custom or prac-
tice. Monell, 436 U.S. at 691-94. Instead, the jury heard
a number of County employees, some of whom
were policymakers, testify about a practice that went
on for an extended period of time. The dangers of
delayed responses to medical requests are readily ap-
parent, and the former director of Cermak seemed to
acknowledge as much in his testimony.
  The trial testimony also established a link between the
failure to check medical requests and Smith’s death.
Fellow inmate George Robotis testified that on April 28,
2004, he filed a medical request form on Smith’s behalf,
which he submitted directly to an officer working the
tier that morning. On the form, he wrote that because
Smith could not move, he was writing on Smith’s behalf,
and that Smith was not eating, could not get out of bed,
was throwing up, and was very ill. Tyrrell Mitchell,
who shared a cell with Smith for a short period, testified
that he saw Smith fill out a medical request form
(although he didn’t remember if Smith submitted it to
the guard). Alan Robinson, another inmate, testified that
he completed a medical request form for Smith “at
16      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

least three times,” in which he reported that Smith was
dizzy, nauseous, vomiting, and that he had seen others
submitting written requests for Smith. And the list goes
on. Two doctors further testified that pneumococcal
meningitis is almost always fatal if not treated, but mortal-
ity is no more than 30% if treated. And the plaintiff’s
expert, Dr. Ben Katz, testified that Smith would have
exhibited symptoms of meningitis (vomiting, nausea,
fever) by the evening of April 27, 2004. The testimony
at trial leads us to conclude that the jury had a sufficient
basis to find a widespread practice of CMTs failing to
collect medical request forms, and that this failure
caused Smith’s death.
  Furthermore, we find unpersuasive the County’s argu-
ment that it cannot be held liable under Monell because
none of its employees were found to have violated
Smith’s constitutional rights. In support of its argument,
the County cites Los Angeles v. Heller, 475 U.S. 796 (1986).
The Supreme Court in that case determined that a munici-
pality could not be held liable for constitutional viola-
tions based on the actions of one of its police officers
after the jury found that the individual officer did not
inflict any constitutional harm. Id. at 799. The Court
reached this conclusion, however, under different
factual circumstances and for different reasons which
do not apply here.
  The plaintiff in Heller sued the City of Los Angeles and
individual members of the police force for damages
under § 1983, alleging that the officers arrested him
without probable cause and used excessive force in
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948              17

making the arrest. Id. at 797. On the constitutional
claims, the jury returned a verdict for the individual
officer, and the Supreme Court agreed that the
district court properly dismissed the claim against the
City. Id. at 798-99. The Court noted that the jurors
were not instructed on any affirmative defenses that the
individual officer may have asserted, nor were they
presented with any qualified immunity issues. Id. at 798.
The absence of these defenses is significant. If, for
instance, the officer had pled an affirmative defense
such as good faith, then the jury might have found that
the plaintiff’s constitutional rights were indeed violated,
but that the officer could not be held liable. In that
case, one can still argue that the City’s policies caused
the harm, even if the officer was not individually culpa-
ble. Without any affirmative defenses, a verdict in favor
of the officer necessarily meant that the jury did not
believe the officer violated the plaintiff’s constitutional
rights. And since the City’s liability was based on the
officer’s actions, it too was entitled to a verdict in its favor.
   The County, in this case, appears to push for a rule
that requires individual officer liability before a munic-
ipality can ever be held liable for damages under Monell.
This is an unreasonable extension of Heller. What if the
plaintiff here had only sued the County, or didn’t know,
because of some breakdown in recording shifts, who
the CMTs on duty were? The actual rule, as we interpret
it, is much narrower: a municipality can be held liable
under Monell, even when its officers are not, unless such
a finding would create an inconsistent verdict. See Heller,
475 U.S. at 798-99; see also id. at 801 (Stevens, J., dissenting).
18       Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

So, to determine whether the County’s liability is depend-
ent on its officers, we look to the nature of the constitu-
tional violation, the theory of municipal liability, and the
defenses set forth. See Speer v. City of Wynne, 276 F.3d 980,
986 (8th Cir. 2002). The plaintiff in this case alleged that
the failure to respond to Smith’s medical requests
caused his death and violated his right to due process.
The jury instructions on the claim listed three elements,
each of which the jury had to find by a preponderance
of the evidence: “1. Norman Smith had a serious
medical need; 2. [t]he [d]efendant was deliberately indif-
ferent to Norman Smith’s serious medical need; and 3. [t]he
[d]efendant’s conduct caused harm to Norman Smith.”
(emphasis added). Based on these instructions, the jury
could have found that the CMTs were not deliberately
indifferent to Smith’s medical needs, but simply could
not respond adequately because of the well-documented
breakdowns in the County’s policies for retrieving
medical request forms. It is not difficult to reconcile the
verdicts in this instance, and we see nothing amiss in
holding the County liable even though none of the CMTs
were individually responsible.3



3
   The County also makes a somewhat undeveloped argument
that it cannot be held liable based on the actions of the
Sheriff’s officers alone. That may be true because, in Illinois, the
Sheriff is an independently elected officer who is accountable
only to the people, rather than to the County board. Thompson
v. Duke, 882 F.2d 1180, 1187 (7th Cir. 1989) (citing Ill. Const. Art.
VII, § 4(c)); see also Franklin v. Zaruba, 150 F.3d 682, 686 (7th
                                                      (continued...)
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948               19

C. Insufficient Evidence to Impose Liability Against
   Sheriff
   The Sheriff also challenges whether he can be held liable
for damages under Monell. The jury found the Sheriff
liable based on the policy/practice of severely under-
staffing correctional officers, and the Sheriff believes the
evidence is legally insufficient to sustain this verdict. The
Sheriff argues that under-staffing cannot be a basis for
liability under § 1983, that there is no causal link between
under-staffing and Smith’s death, and that the Sheriff
has limited control of the budget so any fault lies with
Cook County.


(...continued)
Cir. 1998) (“the lack of identity between the county sheriff’s
department and the general county government indicates
that § 1983 suits against sheriffs in their official capacities are
in reality suits against the county sheriff’s department rather
than the county board.”); Ryan v. County of DuPage, 45 F.3d
1090, 1092 (7th Cir. 1995) (“Illinois sheriffs are independently
elected officials not subject to the control of the county.”).
However, because the jury had sufficient basis to find that the
failure to retrieve and act on the detainees’ medical requests
(which implicates the County’s unofficial practice or custom)
caused Smith’s death, we need not address the additional
arguments. Nor must we decide whether the evidence sup-
ported the other allegedly harmful policies or practices. The
evidence supported the plaintiff’s first theory of liability, and
we can uphold the jury’s verdict on that ground alone. Cf.
Griffin v. United States, 502 U.S. 46, 60 (1991) (noting that a
jury verdict should not be set aside merely on the chance that
it was not supported by sufficient evidence “when there
existed other grounds for which the evidence was sufficient”).
20      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

   We begin with what appears to be the Sheriff’s strongest
argument: the absence of any causal link between its
policies and Smith’s death. Monell recognized that the
premise behind a § 1983 action against a government body
is “the allegation that official policy is responsible for
the deprivation of rights.” Monell, 436 U.S. at 690
(emphasis added). In applying the different theories of
liability recognized under Monell, we have always
required plaintiffs to show that their injuries were
caused by the policies or practices complained of. See
Klebanowski v. Sheahan, 540 F.3d 633, 637 (7th Cir. 2008).
This is an explicit requirement of § 1983 and an uncontro-
versial application of basic tort law. But in cases such as
this, where individual defendants are commingled
with governmental bodies, and the plaintiff alleges a
litany of policy failures that interact to create some consti-
tutional harm, it is sometimes easier to obscure the
causal links between different actors.
  The individual officers in this case (the Sheriff’s deputies)
were found liable because they displayed deliberate
indifference to Smith’s medical needs, yet the Sheriff
was also found liable for its policy of severely under-
staffing the prison. The only way to reconcile these two
verdicts is to find that both the officers’ deliberate indif-
ference and the policy of under-staffing caused Smith’s
death. We find the latter unsupported by the evidence
presented at trial. A number of inmates testified that they
either complained or witnessed others complain to the
officers about Smith’s condition. At that point, the
officers should have taken the steps necessary to investi-
gate and ensure that Smith received medical attention.
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948            21

   The theory that under-staffing may have also caused
Smith’s death, on the other hand, is too remote to support
a verdict against the Sheriff. A governmental body’s
policies must be the moving force behind the constitu-
tional violation before we can impose liability under
Monell. Woodward, 368 F.3d at 927. In § 1983 actions, the
Supreme Court has been especially concerned with the
broad application of causation principles in a way that
would render municipalities vicariously liable for their
officers’ actions. Bd. of County Com'rs of Bryan County
v. Brown, 520 U.S. 397, 405 (1997) (“Where a plain-
tiff claims that the municipality has not directly
inflicted an injury, but nonetheless has caused an em-
ployee to do so, rigorous standards of culpability and
causation must be applied to ensure that the municipality
is not held liable solely for the actions of its employee.”);
see also City of Springfield v. Kibbe, 480 U.S. 257, 267-68
(1987) (O’Connor, J., dissenting). That is why some courts
distinguish between the acts that caused the injury and
those that were merely contributing factors. See Rodriguez
v. Sec’y for Dep’t of Corr., 508 F.3d 611, 625 (11th Cir. 2007).
  We need not make such a distinction here because the
evidence presented at trial does not even establish that
under-staffing was a contributing factor. Because the
jury held the individual officers liable, it must have
found that the officers deliberately ignored Smith’s condi-
tion. But the evidence does not demonstrate that their
actions had anything to do with under-staffing. No
one testified or even argued that the officers would
have acted differently if more of them were on duty.
How many officers would the Sheriff need to hire to
22     Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

ensure that no one deliberately ignores a complaint or
medical request? We do not know.
  One possible theory that the plaintiff proposes is that
the Sheriff’s policy of under-staffing prevented the CMTs
from retrieving the medical request forms submitted on
Smith’s behalf. Generally, inmates place their request
forms in lockboxes, which are located within the tiers. The
officers on duty must first grant the CMTs access into
the tiers, after which the CMTs must use their own keys
to retrieve the forms from the lockboxes. In other
words, when the officers are under-staffed, they may not
be available to grant CMTs access to the tiers, and, by
extension, the lockboxes. That is what the plaintiff
suggests may have happened here. But the only
evidence supporting this conclusion was testimony that
CMTs have complained previously of being unable to
access the tiers to retrieve the medical requests. Assuming
the jury believed the witnesses who claimed to have
submitted request forms on Smith’s behalf, the plaintiff
presented no evidence as to why those forms were not
retrieved. No one testified that they could not have
access to the tiers on the days Smith or the other
inmates submitted requests. Some CMTs reported not
having keys to the medical request lockboxes, and
others did not turn in their daily encounter forms, so
there was no way of knowing if they picked up the
request forms. The plaintiff even argues (albeit to
establish a widespread practice of CMTs failing to
retrieve request forms) that one of the CMTs on duty
on April 29, 2004, did not have a key to the lockbox
and could not have opened it anyways. The relevant
question for the causation requirement is whether the
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948         23

Sheriff’s policy of under-staffing was the reason the CMTs
could not access the forms on those days that Smith and
the other inmates claimed to have submitted their re-
quests. We see no evidence to suggest that it was.
   Nothing occurs in a vacuum, and we have no doubt
that additional factors, other than the officers’
malfeasance, may be at play. Perhaps if the officers re-
ceived better training, or if the jail was less crowded, they
might not have ignored Smith’s condition. All of this
may be true, but it does not satisfy the causation require-
ment here. To hold otherwise would significantly
expand Monell and lead us down the road to vicarious
liability. So when individual officers are aware of, and
make the conscious decision not to respond to, reports of
an inmate’s poor health, we cannot infer, without more
evidence, that under-staffing was the moving force
behind the resulting injury.


D. Trial Court’s Evidentiary Rulings
  Cook County, the Sheriff, and the individual officers
provide a long list of evidentiary rulings that they claim
amounted to an abuse of discretion and warrant a new
trial. Among the testimony and other evidence
challenged on appeal are: Carlos Matias’s deposition
testimony, which was read to the jury; a doctor’s state-
ments contained in the Sheriff’s death investigation
report; hearsay statements admitted through Gilbert
Yorke, an inmate; and a list of names that the plaintiff
obtained of other inmates who had information on
Smith’s death. We review the district court’s decision to
admit testimony for an abuse of discretion, and we will
24      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

only reverse if the district court’s evidentiary ruling
was not harmless. Dadian v. Vill. of Wilmette, 269 F.3d
831, 842 (7th Cir. 2001).


  1.   Carlos Matias’s Deposition Testimony
  Federal Rule of Civil Procedure 32 governs the use of
deposition testimony during trial. That provision states,
in part, that “a party may use for any purpose the deposi-
tion of a witness, whether or not a party, if the court
finds: . . . that the party offering the deposition could not
procure the witness’s attendance by subpoena . . . .” Fed. R.
Civ. P. 32(4)(D). Implicit in this rule is an obligation to
use reasonable diligence to secure the witness’s
presence, and the district court has broad discretion to
determine whether the proponent has satisfied this re-
quirement. Griman v. Makousky, 76 F.3d 151, 154 (7th Cir.
1996). After two subpoenas, a show cause order, numerous
phone calls, and a search by a private investigator,
the plaintiff could not get Matias, who had since been
released from custody, into court to testify. Pursuant to
Rule 32, the district court allowed the plaintiff to read
Matias’s deposition testimony at trial, over the defen-
dants’ objections. The defendants argue that the plaintiff
did not exercise reasonable diligence in procuring
Matias’s presence because: (1) the plaintiff was in
constant contact with Matias, who was in Chicago, and
should have been able to secure his presence; and (2) the
district court should have compelled Matias to appear
by issuing an arrest warrant but chose not to based on
the plaintiff’s reassurances that Matias would appear.
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948           25

  Neither Rule 32 nor our case law required the district
court to issue an arrest warrant for Matias before
admitting his deposition testimony. In Rascon v. Hardiman,
for instance, we upheld the district court’s decision to
admit a potential witness’s deposition testimony after a
private investigator and a process server were unable to
subpoena the witness. 803 F.2d 269, 277 (7th Cir. 1986).
Their efforts had satisfied the magistrate judge that the
plaintiff exercised reasonable diligence, and we found no
abuse of discretion in the judge’s determination. Id. The
defendants, however, attempt to distinguish Rascon on
the grounds that the plaintiff in this case knew that
Matias was in Chicago, and the plaintiff represented that
Matias would appear to discourage the district court
from issuing an arrest warrant. But knowledge of
Matias’s whereabouts does not detract from the court’s
finding that the plaintiff exercised reasonable diligence.
Matias’s location was never in dispute. In fact, he was sub-
poenaed twice. The problem was that Matias did not
abide by court orders. And the district court found that
the plaintiff’s attempts to ensure Matias’s compliance,
including hiring a private investigator to transport
Matias to the courthouse, met the reasonable diligence
standard. We find no abuse of discretion here.
  Reasonable diligence aside, it seems an additional step
could have been taken to ensure Matias’s presence in
court. In most cases, courts understandably elect live or
even recorded testimony over transcripts read to the jury.
See, e.g., Murillo v. Frank, 402 F.3d 786, 790 (7th Cir. 2005);
Griman, 76 F.3d at 153. This preference should be even
more pronounced for witnesses, like Matias, who may be
26      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

instrumental to a party’s case. Iragorri v. Int’l Elevator,
Inc., 203 F.3d 8, 17 (1st Cir. 2000) (“[T]he live testimony
of [key] witnesses for the purposes of presenting
demeanor evidence [is] essential to a fair trial.”) (citation
omitted). The court had anticipated the possibility that
Matias would not appear, and advised the parties to
review his deposition. Under these circumstances,
where everyone has notice that the witness may not
comply with court orders, and the plaintiff knows his
whereabouts, it would make sense to issue an arrest
warrant. Nonetheless, that we may have done things
differently in hindsight is beside the point. The court
had broad discretion to determine whether the
plaintiff’s actions satisfied Rule 32’s requirements, and
we see no reason to reverse its ruling.
  And even if we did find error, a number of other live
witnesses corroborated the more significant or prejudicial
statements in Matias’s testimony. For example, Matias
testified that, on April 24, 2004, Smith’s first day in cus-
tody, Smith asked him to fill out a medical request form.
Robotis said he had filled out a request form for Smith
after Matias sent his form in, and Robinson stated that
Smith was sick from the first day he arrived at jail. Both
Matias and Mitchell also testified that they witnessed
Smith fill out a medical request form. By Smith’s
second day in custody, Matias claimed that he cleaned
the vomit Smith left behind in the day room, and
Mitchell testified that he too saw Smith vomiting in the
day room. Also, Matias said that on April 28, 2004, a
number of inmates told officers that “a man was really
sick,” referring to Smith. Robotis made similar state-
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948           27

ments when he testified to personally informing the
guards working on the 28th that Smith was ill, and
Mitchell recalled witnessing inmates approach medical
technicians to request help for Smith. Finally, Matias
testified that Smith could not walk and was lying on the
floor, but Mitchell corroborated this statement when
he described Smith as lethargic and “not moving” on
April 29, 2004. The defendants had the opportunity to
cross-examine Matias during his deposition, as well as
the other inmates whose testimony corroborated Matias’s
accounts. Under these circumstances, the minimal preju-
dice to the defendants does not warrant a new trial.


  2. Hearsay and Other Objections
  The remaining evidentiary challenges can also be
quickly resolved. Officer Raher testified that while in-
vestigating Smith’s death, Dr. Analgate, the physician on
duty when Smith was transported to the emergency
room, told him (Raher) that he had heard that Smith had
been complaining of illness. The problem with this testi-
mony is that it is not very probative at all. See Fed. R. Evid.
403. It only shows that Raher spoke to Dr. Analgate, and
learned of Matias’s complaints, on April 30—the day
Smith was taken to the emergency room. His failure
to interview more witnesses after the fact says nothing
about the County’s response to requests for medical
attention. Similarly, Dr. Analgate did not indicate when
he heard about Smith’s complaints (whether before or
on the 30th), so his statements do not tell us much about
County policy either. Nonetheless, if any error occurred,
28      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

it does not warrant a new trial. A number of inmates
testified that they submitted medical request forms and
complained directly to the officer, and it is unlikely that
this testimony had an injurious effect on the verdict.
  The other inmates’ testimony also renders harmless
the admission of Gilbert Yorke’s statement and the
alleged hearsay statements in Matias’s deposition testi-
mony. Yorke testified that Matias told him to sleep on the
top bunk because Smith had been sick since he arrived on
the tier (Smith and Yorke shared bunk beds), possibly
inferring that the guards should have known that Smith
was sick and responded. Even if Yorke’s testimony could
be read to allow this inference, the jury heard ample other
testimony that other inmates had put the officer defen-
dants on notice of Smith’s condition, and so any error in
admitting Yorke’s testimony was harmless.
  We find the defendants’ remaining evidentiary chal-
lenges meritless. These include: Matias’s deposition
statement that he heard a nurse say that Smith was just
“dope sick” and that there was nothing she could do
about it; the admission of the list given to the plaintiff
containing the names of inmates who wanted her to
know what happened to her son; the plaintiff’s testi-
mony about Smith’s past jobs; the admission of Smith’s
resumè; and the district court’s decision to exclude evi-
dence of Smith’s previously unknown child. Matias’s
statement that a nurse told him that Smith was just
“dope sick” is not hearsay. Federal Rule of Evidence
801(d)(2)(D) states that “[a] statement is not hearsay if . . .
the statement is offered against a party and is the
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948           29

party’s own statement, in either an individual or a repre-
sentative capacity . . . or a statement by the party’s agent
or servant concerning a matter within the scope of the
agency or employment, made during the existence of the
relationship . . . .”. The plaintiff used the statement, made
by a Cook County employee, to show that the County
employees were deliberately indifferent to Smith’s illness
and had a widespread practice of ignoring medical re-
quests; therefore, it was admissible.
   Regarding the list of inmates, the plaintiff argues that the
list was only offered to show how the plaintiff found the
inmates who testified at trial. For this purpose, the list
is not hearsay, but it is unclear why it was relevant in
the first place. Many inmates on the list testified and
described in detail Smith’s condition in the days leading
up to his death. As the district court noted, how the
plaintiff found the inmate witnesses is of limited
probative value. But for that same reason, its admission
was also harmless. We cannot think of any reasonable
inference the jury could have made from the list that it
could not have made from the inmates’ testimony.
  We also agree with the district court that the admission
of Smith’s resumé and testimony about his past employ-
ment and education do not warrant a reversal. Rule 901(a)
of the Federal Rules of Evidence states that the authentica-
tion requirement “is satisfied by evidence sufficient to
support a finding that the matter in question is what its
proponent claims.” Smith’s mother (the plaintiff) and
girlfriend testified, based on their personal knowledge,
to Smith’s past employment and education, which in-
30      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

cluded jobs at McDonald’s, Dominicks, Clark gas station,
T.E.A.M.S., and Commander Packaging. Any information
in his resumé was also presented through their
testimony, which the defendants had an opportunity to
challenge during trial. Finally, we see no error in the
district court’s decision to exclude any evidence of
Smith’s previously unknown fourth child. The County
claims that the evidence would have enabled it to
challenge the plaintiff’s credibility because she had stated
that Smith had only three children. The district court
determined that evidence of a previously unknown
child would not impeach the plaintiff, and the
defendants have not demonstrated otherwise. None of
these alleged infirmities entitle the defendants to a new
trial.


E.    The Jury’s Verdict
  Although the district court instructed the jury against
duplicative compensatory damage awards, the verdict
form, to which the defendants did not object, provided
spaces for the jury to enter damages for both the denial
of medical care (against the individual defendants) and
policy and practice (against the County) claims, both of
which resulted in the same injury. The district court
remitted the jury’s total damage award from $4,450,000
to $4,300,000, ($300,000 of which were for the wrongful
death and survival claims) but the defendants argue
that the verdict is still inconsistent and excessive. We
review the district court’s decision not to grant a new trial
on damages for an abuse of discretion. Houskins v. Sheahan,
549 F.3d 480, 498 (7th Cir. 2008).
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948           31

  On the federal claims, the jury entered $150,000 in
damages against the officers collectively, $3,000,000 in
damages against Cook County, and $1,000,000 against
the Sheriff. As a result, it is unclear whether the jury
meant to allocate duplicate awards for the same injury,
or whether it merely calculated total damages and allo-
cated the amounts separately based on what it perceived
to be each party’s relative fault. Because we presume
that juries follow the court’s instructions, we will
assume the latter, Soltys v. Costello, 520 F.3d 737, 744
(7th Cir. 2008), which is more consistent with the
district court’s instruction that the jury not award com-
pensatory damages twice for the same injury.
  This raises another question, however, because the
defendants were jointly and severally liable, and allocating
damages between the parties for the indivisible injury
alleged in this case was improper. See Transcraft, Inc. v.
Galvin, Stalmack, Kirschner & Clark, 39 F.3d 812, 821 (7th Cir.
1994). To remedy this error, the district court decided to
place a ceiling at the highest assessment of compensatory
damages against any of the jointly liable defendants as
opposed to totaling all of the allocated amounts. See Bosco
v. Serhant, 836 F.2d 271, 281 (7th Cir. 1987). The highest
damage award was $3,000,000 assessed against Cook
County; however, the district court also added the
$1,000,000 award assessed against the Sheriff.
  It appears that the district court adopted two
approaches in interpreting the compensatory damage
awards. It attempted to place a ceiling on the highest
assessment of damages, and, at the same time, added the
32      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

awards allocated to different defendants (the Sheriff and
Cook County). As the district court recognized, we have
previously suggested that a ceiling at the highest assess-
ment of compensatory damages may be appropriate
when a jury improperly allocates the award among defen-
dants who are jointly and severally liable. Bosco, 836
F.2d at 281; Watts v. Laurent, 774 F.2d 168, 180 (7th Cir.
1985). But those cases do not require us to apply that
rule in every instance. One can just as easily argue that,
instead of a ceiling, the total damage award should be
the sum of all damages allocated among the defendants.
See Watts, 774 F.2d at 180. Ultimately we interpret jury
awards to avoid inconsistency, Majeske v. City of Chi.,
218 F.3d 816, 823 (7th Cir. 2000), and presume that juries
follow the court’s instructions. Soltys, 520 F.3d at 744. If
the jury avoided duplicate compensatory damage
awards, as the court ordered, then a ceiling at the
highest assessment would not accurately reflect the
amount that the jury determined would compensate the
plaintiff. Therefore, adding the damage awards would be
more consistent with the presumptions we apply to jury
verdicts.
  Under either theory, a $4,000,000 award does not add
up. If the district court sought out to establish a ceiling
based on the highest damage assessment allocated to a
defendant, that number is $3,000,000—the damage
award entered against Cook County. To add the $1,000,000
award originally entered against the Sheriff defeats the
purpose of placing a ceiling. If, on the other hand, the
district court decided to add the allocated damages
based on the presumption that the jury heeded its in-
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948        33

struction not to issue duplicate awards, then there was
no reason to exclude the $150,000 award against the
officers. The plaintiff, however, does not challenge the
$150,000 adjustment so we will not address it. Cf. Luellen
v. City of E. Chi., 350 F.3d 604, 612 n.4, 5 (7th Cir. 2003)
(noting that arguments not raised on appeal are
waived). Other than the reduction, we agree with the
district court’s decision to award the damages allocated
to both Cook County and the Sheriff. The court
presumed that the jury followed its instruction not to
issue duplicate awards, and it appropriately interpreted
the verdict.
  Moreover, our conclusion that the evidence was insuffi-
cient to hold the Sheriff’s office liable under Monell does
not affect the damages calculation. The defendants were
jointly and severally liable for one indivisible injury, and
the damage award represents the amount required to
compensate the plaintiff for that harm. See Peterson v.
Gibson, 372 F.3d 862, 864 (7th Cir. 2004); Maul v. Constan,
928 F.2d 784, 787-88 (7th Cir. 1991). That amount
remains the same because it is tied to the injury itself.
The plaintiff may collect the full amount from any one
of the defendants, and the jury’s decision to include the
Sheriff among those liable merely added another
source of collection. Watts, 774 F.2d at 180. Removing
the Sheriff from this list, therefore, only removes that
potential source but does not affect the amount of
damages to which the plaintiff is entitled.
  The defendants also argue that the award was excessive.
In particular, they note the discrepancy between the
34      Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

jury’s allocation of damages against the individual and
institutional defendants, and also point to damage
awards in other cases in an attempt to show that the
jury’s verdict was unreasonable. “When the district
court has remitted a portion of the jury’s award and the
defendant claims that the remitted award is still exces-
sive,” we review the evidence of damages in the light
most favorable to the jury verdict and will only reverse
if there is no rational connection between the evidence
and the damage award. Deloughery v. City of Chi., 422
F.3d 611, 619 (7th Cir. 2005).
  Under the federal standard for reviewing com-
pensatory damages we assess whether the award is
“monstrously excessive,” “whether there is no rational
connection between the award and the evidence,” and
whether the award is comparable to those in similar
cases. Naeem v. McKesson Drug Co., 444 F.3d 593, 611 (7th
Cir. 2006). As we stated earlier, the jury’s allocation of
damages does not render the verdict unreasonable. Nor
is it excessive in comparison to similar cases. Estate of
Moreland v. Dieter, for example, involved a § 1983 claim
based on the death of a inmate, and, while the officers’
conduct in that case was much more egregious, the jury
awarded $29,000,000 in compensatory damages. 395
F.3d 747 (7th Cir. 2005). Cf. DeBiasio v. Ill. Cent. R.R., 52
F.3d 678 (7th Cir. 1995) (upholding a $4,201,000 damage
award for a plaintiff who was injured and lost his left
arm while employed with Illinois Central Railroad). The
defendants, however, point to various state court cases
with lower compensatory damage awards. Aside from
the fact that these cases allege different claims, “[a]
Nos. 08-2232, 08-2233, 08-2482, 08-2597 & 08-2948        35

court should not substitute a jury’s damages verdict with
its own figure merely because . . . a plaintiff in a similar
case was perhaps not able to plead his facts to the jury
as well.” Lampley v. Onyx Acceptance Corp., 340 F.3d 478,
485 (7th Cir. 2003).
  Finally, we find sufficient evidence to support the
award. Smith was only thirty-two years old and died of a
treatable illness while in custody. Numerous witnesses
testified that their attempts to obtain medical care for
Smith, or to alert officials about Smith’s condition were
largely ignored. Smith had three children whom he
supported and with whom he had a close relationship.
The jury also heard evidence about Smith’s employment
history through witness testimony and the admission of
Smith’s resumé. He had a solid work history that
included McDonald’s, Dominicks, Clark gas station,
T.E.A.M.S., and working for Commander Packaging as a
machine operator. Our review of the facts supporting
the damage award and the district court’s decision to
uphold it is deferential. “We are reluctant to substitute
our assessment of the evidence in place of the discretion
of the district court, exercised in light of what it wit-
nessed at trial,” Deloughery, 422 F.3d at 620, and we see
no reason to do so here.


                   III. CONCLUSION
  For these reasons, we A FFIRM the district court’s denial
of Cook County and the individual officers’ motion for
judgment as a matter of law, and we A FFIRM the
district court’s denial of the defendants’ motion for a
36     Nos. 08-2232, 08-2233, 08-2482 & 08-2597 & 08-2948

new trial. We R EVERSE, however, the district court’s
denial of the Sheriff’s motion for judgment as a matter of
law and R EMAND with instructions that the district
court enter judgment in the Sheriff’s favor.




                          12-1-09